United States Court of Appeals for the Federal Circuit


                                       ERRATUM

                                   December 26, 2006


Appeal No. 06-1064

Precedential Opinion, 02 Micro Int’l Ltd. v. Monolithic Power Sys., Inc.

Decided:      November 15, 2006


Change all references in the opinion from “02 Micro” (zero-two) to “O2 Micro” (capital
letter “O”-two).

The official caption on appeal is likewise modified to replace “02” (zero-two) with “O2”
(capital letter “O”-two).